 Case 2:08-cr-00757-KM Document 139 Filed 01/25/21 Page 1 of 3 PageID: 2628




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


                                      :
UNITED STATES OF AMERICA              :
                                      :       Crim. No. 08-757 (KM)
                                      :
             v.                       :            OPINION & ORDER
                                      :
TOMMIE TELFAIR,                       :
                                      :
                    Defendant.        :
                                      :


MCNULTY, U.S.D.J.
      The Court recently filed an opinion and order denying serial motions by
Tommie Telfair for compassionate release under 18 U.S.C. § 3582(c)(1)(A). (DE
134) Now before the court is a reply brief (DE 138) and a motion for a 45-day
extension (DE 137).
      A. Reply Brief on Compassionate Release Motion
      As noted in prior Opinions, Mr. Telfair has filed a large number of
motions. Among them were two motions for compassionate release on COVID-
related grounds. I have denied the compassionate release motions. (DE 134) I
have just received a reply brief from Mr. Telfair. (DE 138) In an abundance of
caution, I will consider it.
      The reply brief is largely devoted to Mr. Telfair’s response to the
government’s position that he failed to exhaust administrative remedies. In my
Order and Opinion, I reviewed the exhaustion standards and then ruled as
follows:


            Here, exhaustion of administrative remedies is dubious. On
      May 25, 2020, Mr. Telfair filed a request that the BOP file a
      compassionate release motion on his behalf. On May 30, 2020, the
      request was administratively denied, but not on the merits. The
      prison authorities informed Telfair that he would have to specify a

                                          1
 Case 2:08-cr-00757-KM Document 139 Filed 01/25/21 Page 2 of 3 PageID: 2629




      category on the relevant form as the claimed basis for release, and
      proffer a detailed release plan. He did not respond or file an
      administrative appeal.

             It appears that Mr. Telfair bears much of the responsibility
      for the BOP’s failure to act on the merits of his application.
      Nevertheless, in light of his pro se status, I will leniently interpret
      this history as the passage of 30 days without action by the prison
      authorities.

(DE 134 at 4–5.)
      Mr. Telfair’s exhaustion argument is therefore moot. I did not bar Mr.
Telfair’s applications based on non-exhaustion, but went on to rule on the
merits.
      On the merits, the reply does not add anything of note. Mr. Telfair states
that COVID-19 is an extraordinary circumstance and that “bureaucracy”
cannot be permitted to stand in the way of his release.
      The Court therefore adheres to its prior Opinion and Order.
      B. Request for 45-day Extension
      Mr. Telfair has also filed a letter (DE 137) seeking a 45-day extension of
time based on the hardship of quarantine within FCI-Fort Dix. The letter does
not state what deadline, if any, is sought to be extended. If the reference is to a
motion for reconsideration of the denial of compassionate release, such an
extension may be sought by means of a motion to file out of time, if and when
such a motion is filed.


                                     ORDER
      For the reasons discussed above,
      IT IS this 25th day of January, 2021
      ORDERED that, the Court having considered the additional reply (DE
138), the defendant’s compassionate motions are and remained DENIED
pursuant to the Court’s Opinion and Order (DE 134); and it is further




                                         2
 Case 2:08-cr-00757-KM Document 139 Filed 01/25/21 Page 3 of 3 PageID: 2630




     ORDERED that the motion for a 45 day extension (DE 13) is DENIED,
without prejudice to a motion to file out of time based on COVID-related
hardship.


                                         /s/ Kevin McNulty
                                         _________________________
                                         KEVIN MCNULTY
                                         United States District Judge




                                     3
